Exhibit 10.31






gcplogoa23.jpg [gcplogoa23.jpg]


GCP Applied Technologies Inc.
62 Whittemore Avenue
Cambridge, MA 02140


Greg E. Poling
Chief Executive Officer
GCP Applied Technology




February 19, 2019




James E. Thompson
12 Blueberry Circle
Andover, MA 01810


Dear James,


Welcome to GCP Applied Technologies! This letter of agreement specifies the
terms of your employment with GCP Applied Technologies (GCP).


If you agree with the terms of this letter agreement, please sign where
indicated below and return one fully executed copy to me. An additional copy is
also enclosed for your records.




Position and Responsibilities


As discussed, we anticipate you will join the Company on or about the 28th of
March, 2019.


Effective upon joining the Company, you will commence employment in the position
of “Vice President, General Counsel & Secretary” and you will be head of, and
responsible for, the general management of the legal function. You will be
appointed a corporate officer of GCP Applied Technologies.


You will report to Gregory E. Poling, in his capacity as Chief Executive
Officer.


Your office will be located at the GCP headquarters in Cambridge, Massachusetts.


You will be an employee of the Company “at will” with no definite term of
employment.




Compensation


Base Salary


Your initial annual base salary will be $390,000. Thereafter, your base salary
will be subject to periodic reviews in accordance with Company practice and
policy.


Annual Incentive Compensation


You will eligible to participate in the Company’s Equity and Incentive Plan (the
“Plan”) and to receive an Annual Performance Bonus (the “Bonus”) for 2019. For
that calendar year, your targeted Bonus will be 60% of your prorated annual base
salary, subject to the attainment of certain Company financial performance and
individual performance goals, and other applicable terms of the Plan. We also
anticipate that your future Bonus awards targeted under the Plan will be no less
than 60% of your annual base salary for the applicable calendar year; subject,
of course, to any future amendment of the Bonus provisions or termination of the
Plan by the Board of Directors or Compensation Committee.





--------------------------------------------------------------------------------

Exhibit 10.31


Long-Term Incentive Compensation


You will receive a grant under GCP’s 2019 “Long-Term Incentive” (LTI) program
with a total targeted award value of $570,000 as approved by the Compensation
Committee. The award will be delivered to you with the same terms and conditions
as other similarly situated executives at GCP which may be subject to change by
the Compensation Committee of the Board of Directors.
50% of the value of the award will be delivered in a Performance Based Unit
(PBU) award valued at $285,000. The PBU will cliff vest in three years with
actual payout amounts (settled in Company stock), based on performance against
the Company’s performance goal (this is a cumulative 3 year adjusted EPS goal
with a relative TSR modifier), provided you are employed by the Company on the
date the performance of the award is certified by the Compensation Committee.
25% of the value of the award will be delivered in “restricted stock units” on
GCP stock (“RSUs”) valued at $142,500 (your “RSU Grant”).  These RSUs will vest
ratably in three substantially equal installments beginning on the anniversary
of the grant (and settled in Company stock), provided you are employed by the
Company on that date.  Additionally, 25% of the value of the award will be
delivered in “stock options” (“SO”) on GCP stock valued at $142,500 (your “SO
Grant”).  These SOs will vest ratably in three substantially equal installments
beginning on the anniversary of the grant (and settled in Company stock),
provided you are employed by the Company on that date.


The actual number of PBUs, RSUs and SOs granted to you under your LTI Grant will
be calculated as follows: The appropriate dollar value of the PBU award divided
by a valuation (Monte Carlo analysis) of the “market price” on the date of grant
(your start date). The appropriate dollar value of the RSU award divided by the
“market price” of a share of GCP’s common stock on the date of grant. The SOs
will be the appropriate dollar value of the SO award divided by the
Black-Scholes option valuation of the “market price” on a GCP share on the date
of grant. For purposes of this grant, “market price” will be the close price
GCP’s common stock on the date of grant.


You will receive more information detailing the terms and conditions of this
grant after it has been issued.


In addition, you will be eligible to receive grants under GCP Applied
Technologies “Long Term Incentive” program in the future; subject, of course, to
any future amendment of the LTI provisions or termination of the Plan by the
Board of Directors or Compensation Committee. Future year awards might also
differ based on varying company goals, market factors and individual
contribution.
Long-Term Incentive Compensation New Hire Award


You will receive a sign on grant under GCP’s 2019 LTI program with a total
targeted award value of $250,000 as approved by the Compensation Committee. The
award will be delivered to you with the same terms and conditions as other
similarly situated executives at GCP which may be subject to change by the
Compensation Committee of the Board of Directors.


The award will be delivered in RSUs. These RSUs will vest ratably in three
substantially equal installments beginning on the anniversary of the grant (and
settled in Company stock), provided you are employed by the Company on that
date.  


Executive Severance and Benefit Programs


As an executive officer of the Company, you will be eligible for benefits under
the Severance Plan for Leadership Team Officers of GCP Applied Technologies Inc.
(“Executive Severance Plan”) and the GCP Applied Technologies Inc. Executive
Salary Protection Plan (“Salary Protection Plan”). In addition, shortly after
you commence employment, the Company will enter into a written agreement with
you which shall provide certain benefits in the event of a change in control of
the Company (“Change in Control Agreement”). Although a brief summary of these
benefits is provided below, the terms of each plan or agreement shall govern the
provision of benefits to you.


Executive Severance Plan


You will be eligible for severance benefits under the Executive Severance Plan
in the event that your employment is terminated involuntarily by the Company for
misconduct, “cause” or similar reasons. For purposes hereof, “cause” means
theft, fraud, conviction of any crime that constitutes a felony, engaging in
actions injurious to the Company (monetarily or otherwise), repeated failure to
discharge your responsibilities after written notice, or failure to adhere to
the Company’s Business Ethics Policy. At your current level, the Executive
Severance Plan provides for a single lump sum payment equal to the sum of your
annual base salary plus your target bonus as of your employment termination date
as well as payment of a pro-rated bonus for the fiscal year in which your
employment termination date occurs. In addition to these cash payments, you
would be eligible for continuation of medical, dental and vision benefits at the
rate you would pay as an active employee for up to twenty four (24) months after
your employment termination date. You must meet all of the terms and conditions
of the Executive Severance Plan to be eligible for these benefits, including the
requirement that you timely sign and not revoke a Severance Agreement and
Release in the form presented to you by the Company.







--------------------------------------------------------------------------------

Exhibit 10.31


Salary Protection Plan


You will be eligible for death and disability benefits under the Salary
Protection Plan in the event that you experience a disability or die while
employed by the Company. The Salary Protection Plan provides for a monthly death
benefit payable over no more than a ten year period that is equal to an
executive’s monthly base salary at the time of death for the first twelve months
and half of the executive’s monthly base salary at the time of death for the
next 108 months. The number of monthly benefits after the first twelve months
may be reduced based on the executive’s age at death, but to no less than 18
months. The Salary Protection Plan provides for a monthly disability benefit
equal to an executive’s monthly base salary at the time of disability for the
first twelve months and sixty percent of the executive’s monthly base salary at
the time of disability until the executive attains age 65. The number of monthly
benefits after the first twelve months may be reduced based on the executive’s
age at disability. Disability benefits also are reduced by the amount of
benefits payable to the executive under the Company’s long-term disability plan,
social security disability benefits and, upon attainment of age 62, the amount
of any retirement benefits provided under a Company retirement plan. You must
meet all of the terms and conditions of the Salary Protection Plan to be
eligible for these benefits.


Change in Control Agreement


You will be eligible for severance benefits under the Change in Control
Agreement in the event that there is a change in control of the Company and
either you resign for good reason or your employment is terminated involuntarily
for reasons other than cause as defined in the Change in Control Agreement. At
your current level, the Change in Control Agreement provides for a single lump
sum payment equal to three times the sum of your annual base salary plus your
target bonus as of your employment termination date as well as payment of a
pro-rated bonus for the fiscal year in which your employment termination date
occurs. In addition to these cash payments, you would be eligible for
continuation of medical, dental and vision benefits at the rate you would pay as
an active employee for up to twenty four (24) months after your employment
termination date. You must meet all of the terms and conditions of the Change in
Control Agreement to be eligible for these benefits.


Executive Physical


You will be eligible for an annual physical performed at a Boston area medical
center and paid for by the Company. The terms of the physical will be the same
as are applicable to other executive officers of the Company.


409A Provisions


Notwithstanding any other provision of this letter agreement to the contrary, if
you become entitled to severance pay under this agreement, at a time that the
Company determines that you are a “specified employee”, within the meaning of
Code section 409A(a)(2)(B), you will not be paid any of that pay prior to a date
that is 6 months after your “separation from service” from the Company or your
date of death if sooner; provided, however, if your employment is terminated
involuntarily and you become entitled to such severance pay solely on that
basis, then (in accordance with the provisions of Treasury Regulations section
1.409A.1(b)(9)(iii)) you may receive, prior to that date, an amount of severance
pay under this agreement (together with any other severance benefits you receive
payable solely on that basis), which does not exceed an amount that is 2-times
the compensation limit under Code section 401(a)(17) at the time of your
termination, or 2-times your annualized compensation at that time, if lesser.
(To that extent, each payment in a series of payments hereunder shall be deemed
to be a separate payment for purposes of Code section 409A.)


Finally, please note that all payments and benefits under this letter agreement
(as well as under the other agreements, programs, policies and plans of the
Company) are intended to be exempt from Code section 409A or, with respect to
any such payments and benefits that are not so exempt, to be in compliance with
that Code section; and the provisions of this letter agreement (and those other
agreements, programs, policies and plans) shall be interpreted and administered
in such a manner, to the maximum extent possible, so that no payment due to you
hereunder shall be subject to an “additional tax” within the meaning of Code
section 409A(a)(1)(B). In this regard, in accordance with Internal Revenue
Service guidance, in order to avoid a violation of Code section 409A, the
“release” specified under the of “Severance Pay Arrangement” provisions noted
above, must be signed, delivered to the Company and become irrevocable within 60
days of the date of your termination of employment; and, if the 60-day period
extends into a new calendar year, then no severance payment subject to Code
section 409A shall be made before the beginning of such new year.


Please note that the provisions under this section do not grant you any
additional benefits, but instead these provisions are solely intended to help
assure that your severance benefits described above will be paid in a manner
that does not violate the provisions of Code section 409A.


Vacation


You will be entitled to 25 days paid vacation per full calendar year.
Relocation Benefits


Shipment of household goods from London, UK to the US, Boston area. $50,000
one-time allowance for lease breakage, expat-tax and Tuition reimbursement.





--------------------------------------------------------------------------------

Exhibit 10.31




Other Benefit Programs


You will also be eligible to participate in the benefit plans and programs
generally available to similarly situated employees of the Company (subject to
the continuation of the plans and programs, and as amended or terminated from
time to time). This includes the Company’s 401(k) Savings & Investment Plan
which matches 100% that you elect to defer, up to the first 6% of your eligible
pay, and under which GCP also provides a Company Retirement Contribution in an
amount equal to 2% of your base salary and bonus earned during the applicable
year. Amounts over the IRS limit for qualified plan contributions are covered by
an unfunded, non-qualified plan.


Pre-employment


Prior to joining GCP, you will be required to undergo a drug screening test.
Please contact Makayla Foote at Makayla.Foote@gcpat.com, the Medical Assistant
located in our GCP, Cambridge medical office. Or you can reach her at
617-498-2669 to assist you in setting up an appointment with a medical facility
convenient to your location. Please provide her with your full legal name,
postal address, phone number, email address, date of birth, last four-digits of
your social security number, and job title as stated in our offer letter.


This offer is contingent upon satisfactory completion of a drug screening test
and background check.


Confidentiality


Except in the performance of duties as executive and/or an employee of the
Company, you shall not at any time or in any manner make or cause to be made any
copies, pictures, or other reproductions or recordings, or any summaries of any
reports, studies, memoranda, correspondence, manuals, customer lists, records,
formulae, or other written, printed or otherwise recorded materials of any kind
whatever, belonging to or in the possession of the Company. You shall have no
right, title, or interest in any such material, and you agree that (except in
the performance of duties as an employee of the Company) you will not remove any
such material from any premises of the Company and will surrender all such
material to the Company immediately upon the termination of your employment, or
at any time prior thereto upon the request of the Company.


In addition, without the prior written consent of the Company, you shall not at
any time or in any manner (whether during or after your employment with the
Company) use for your own benefit or purposes, or for the benefit or purposes of
any other person, firm, corporation, or business organization, or disclose
(except in the performance of duties as an employee of the Company) in any
manner to any person, firm, corporation or business organization, any
proprietary information, trade secrets or information, data, know-how, or
knowledge (including, but not limited to, information, relating to suppliers,
sales, customers, market development programs, costs, products, processes,
formulae, research and development, or manufacturing methods, designs, or plans
or employees) belonging to, or relating to the affairs of, the Company that is
of a confidential nature. Information of a confidential nature does not include
information that is in or hereinafter enters the public domain without your
involvement.


You shall promptly disclose in writing to the Company (and to no one else) all
improvements, ideas and inventions, whether or not patentable, whether or not
made or conceived or reduced to practice or learned by you, either alone or
jointly with others, or whether or not made or conceived prior or subsequent to
the execution hereof, during the period of your employment with the Company, or
within one year after termination of your employment with the Company, if
resulting from or suggested by said employment, that are related to or useful in
the actual or anticipated business of the Company, or result from your work with
the Company. All such improvements, ideas and inventions shall be the sole and
exclusive property of the Company, and are hereby assigned to the Company. At
the request of the Company, and at its cost, you shall assist the Company, or
any person or persons from time to time designated by the Company, during the
term of your employment with the Company, or within one year thereafter, to
obtain and enforce patents, copyrights or other rights in the United States
and/or in such other countries as may be designated by the Company, covering
such improvements, ideas, and inventions, and shall in connection therewith
execute such applications or other documents, furnish such information and data,
and take all such other action (including, but not limited to, the giving of
testimony) as the Company may from time to time reasonably request.


It is understood that no improvements, ideas, or inventions are excluded from
the terms of this Agreement except as you disclose in writing before, or at the
time you commence, your employment. If you would like to exclude any such items,
please provide me a written list in a timely manner.


Non-Solicitation




Non-Solicitation of Customers


You agree that during the period of twenty-four (24) months after the cessation
of your employment with Company (for any reason whatever), you shall not, on
your own behalf or on behalf of any person, firm, corporation or business
organization or entity, without the prior written consent of an authorized
officer of Company, solicit, contact, call upon, communicate with or attempt to
communicate





--------------------------------------------------------------------------------

Exhibit 10.31


with any customer or prospect of Company, or any representative of any customer
or prospect of Company, with a view to sell or provide any product, equipment or
service competitive or potentially competitive with any product, equipment or
service sold or provided or under development by Company during the twelve
months immediately preceding cessation of your employment with Company, provided
that the restrictions set forth in this paragraph shall apply only to customers
or prospects of Company, or representative of customers or prospects of Company,
with whom you had contact during such twelve month period. The actions
prohibited by this section shall not be engaged in by you directly or
indirectly.


Non-Solicitation of Employees


You also agree that during the period of twenty-four (24) months after the
cessation of your employment with the Company (for any reason whatever), you
will not, directly or indirectly, on your own behalf or on behalf of or in
conjunction with any person, firm, corporation or business organization or
entity, without the prior written consent of an authorized officer of the
Company, recruit, solicit, or induce, or attempt to recruit, solicit, or induce,
any employee of the Company (with whom you had contact or supervised during the
term of your employment) to terminate their employment relationship with the
Company or to perform services for any other person, firm, corporation or
business organization or entity.




Enforceability


You acknowledge that where you breach the above provisions of the
“Confidentially” and/or Non-Solicitation” sections of this agreement, the injury
to the Company would be substantial, irreparable, and impossible to measure and
compensate in money damages alone. You therefore agree that, in addition to
provable damages, the Company may seek, and agree that a court of competent
jurisdiction should grant, preliminary and permanent injunctive relief
prohibiting any conduct by you which violates any of those provisions.




Indemnification


The Company shall, to the extent permitted by applicable law, indemnify you and
hold you harmless from and against any and all losses and liabilities you may
incur as a result of your performance of your duties as an officer or employee
of the Company. In addition, the Company shall indemnify and hold you harmless
against any and all losses and liabilities that you may incur, directly or
indirectly, as a result of any third party claims brought against you (other
than by any taxing authority) with respect to the Company’s performance of (or
failure to perform) any commitment made to you under this agreement. The Company
shall obtain such policy or policies of insurance as it reasonably may deem
appropriate to effect this indemnification.




Miscellaneous


You agree that you will resign as a director, partner, officer and/or any other
position of each direct or indirect subsidiary of the Company and/or of any
other business entity directly or indirectly controlled by the Company, and to
transfer to the Company any stock or other interest in any such subsidiary or
business entity (which you may hold as a result of your employment with the
Company), effective upon your cessation of employment with the Company or at any
other time at the request of the Company. At the request of the Company, and at
its cost, you agree to execute any statement or document, or take such other
action, to effectuate such resignations and transfers. (Note, this provision
does not apply to any equity you may hold in the Company, only to direct or
indirect subsidiaries of the Company.)


You also agree to return all Company property to the Company, effective upon
your cessation of employment or at any other time at the request of the Company.


You and the Company acknowledge this letter agreement, and the other written
agreements referred to herein, contain the entire understanding of the parties
concerning the subject matter hereof. You and the Company acknowledge that this
agreement supersedes any prior agreement between you and the Company concerning
the subject matter hereof.


If any provision of this agreement is held invalid or unenforceable in whole or
in part, such provision, to the extent it is invalid or unenforceable, shall be
revised to the extent necessary to make the provision, or part hereof, valid and
enforceable, consistent with the intentions of the parties hereto. Any provision
of this agreement that is held invalid or unenforceable, in whole or in part,
shall not affect the validity and enforceability of the other provisions of this
agreement which shall remain in full force and effect.


This letter agreement may be amended, superseded or canceled only by a written
instrument specifically stating that it amends, supersedes or cancels this
agreement, executed by you and the Company.







--------------------------------------------------------------------------------

Exhibit 10.31


This agreement shall be governed, construed and enforced in accordance with the
laws of the Commonwealth of Massachusetts, without regard to its conflict of
laws rules.


James, I am very excited about your decision to join GCP and we look forward to
a productive and rewarding relationship.






Sincerely,


/s/ Greg E. Poling


Greg E. Poling
Chief Executive Officer, GCP Applied Technology




AGREED AND ACCEPTED:


/s/ James E. Thompson


James E. Thompson






Date: February 26, 2019








cc:     Kevin R. Holland
Marcia Avedon
    







